UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4526


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON ROSWELL HESS, IV,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00239-MOC-1)


Submitted:   April 29, 2016                   Decided:   May 5, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.   Jill Westmoreland Rose, United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Byron Roswell Hess, IV, appeals his sentence of 60 months’

imprisonment and lifetime supervised release after pleading guilty

to possession of child pornography.       Hess challenges the term and

several   conditions   of   his   supervised   release.    Finding   no

reversible error, we affirm.

     We ordinarily review a criminal sentence “under a deferential

abuse-of-discretion standard.”      Gall v. United States, 552 U.S.

38, 41 (2007).    We likewise review for abuse of discretion the

imposition of conditions on supervised release, an area where

district courts have broad latitude.       United States v. Armel, 585

F.3d 182, 186 (4th Cir. 2009).          However, because Hess did not

object to the procedural or substantive reasonableness of his

sentence before the district court, we review only for plain error.

See United States v. Wesley, 81 F.3d 482, 484 (4th Cir. 1996).       To

establish plain error, Hess must show “‘(1) error, (2) that is

plain, and (3) that affect[s] substantial rights.’”       United States

v. Thomas, 669 F.3d 421, 424 (4th Cir. 2012) (quoting Johnson v.

United States, 520 U.S. 461, 466-67 (1997)).

     We detect no plain error in the district court’s imposition

of supervised release.      Hess contends that the district court

failed to explain adequately its reasons for ordering a lifetime

term and several conditions of supervised release. Having reviewed

the record, we find the district court’s explanation sufficient.

                                    2
Hess   further   argues   that   a   number   of    his    supervised-release

conditions are unconstitutionally vague.              However, because no

binding    precedent      establishes     that     these     conditions    are

unconstitutional, Hess cannot satisfy the second requirement of

plain error review.        Even if we were to conclude that Hess’

supervised-release conditions are vague, they are not plainly so.

Thus, we decline to disturb them.

       Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument   because    the    facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3